

EXHIBIT 10.1


NOTE MODIFICATION AGREEMENT


THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is entered into this 7th day
of May, 2009 (the “Effective Date”) by and between Dancing Bear Investments,
Inc., a Florida corporation (“Holder”), and theglobe.com, inc., a Delaware
corporation (“Maker”).


RECITALS:


A.              Maker is the maker under that certain revolving promissory note
dated June 6, 2008 (the “Note”) in the maximum principal amount of FIVE HUNDRED
THOUSAND DOLLARS ($500,000), which Note is held by Holder.


B.              The Note was issued pursuant to that certain Revolving Loan
Agreement dated as of June 6, 2008 between the Holder and Maker (the “Loan
Agreement”).


C.              The Note has a Maturity Date of June 6, 2008.


D.              Maker and Holder have agreed to extend the Maturity Date until
five (5) business days after demand is made for payment at the discretion of the
Holder, as more specifically provided for in this Agreement.


NOW THEREFORE, IN CONSIDERATION OF TEN DOLLARS ($10.00) and other good and
valuable considerations, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Maker and Holder hereby agree as follows:


1.  Recitals; Capitalized Terms.  The foregoing Recitals are true and correct
and are incorporated herein by this reference, as if set forth in their
entirety.  Any capitalized term not defined in this Agreement shall have the
meaning ascribed to it in the Note and/or the Loan Agreement, as applicable.


2.  Extension of Maturity Date; Demand Obligation. From and after the original
Maturity Date of June 6, 2009, the principal amount of the Note shall be due and
payable on the earlier of (i) five business days following any DEMAND for
payment, which DEMAND may be made by the Holder at anytime, or (ii) the
occurrence of an “Event of Default” as defined in the Loan Agreement (as
applicable, the “Maturity Date”).  Accrued interest, at the rate provided in the
Note, shall be due and payable on the Maturity Date.


3.  Estoppel.


(a)  Balances under the Note. Maker and Holder agree that the current
outstanding principal balance due under the Note is $500,000 and that the
accrued and unpaid interest on such amount as of May 7, 2009 is $40,630.


(b)  Ratification; No Claims; No Defaults.  As of the Effective Date of this
Agreement, the Note and Loan Agreement are each ratified and confirmed as
written, except as modified by this Agreement.  Holder acknowledges and agrees
that no Default or Event of Default has occurred under the Note or Loan
Agreement.


4.  Cooperation.  Maker and Holder agree from time to time, as may be reasonably
requested by the other, to execute and deliver such further instruments and
documents and do all matters and things which may be convenient or necessary to
more effectively and completely carry out the intention on the Note, the Loan
Agreement and this Agreement.


5.  Amendments.  This Agreement, the Loan Agreement, the Note and any other loan
documents may not be modified, amended, changed or terminated orally, but only
by an agreement in writing executed by Maker and Holder.  Except as specifically
modified in this Agreement, the remaining terms of the Loan Agreement and Note
shall remain in full force and effect without modification.
 
IN WITNESS WHEREOF, Maker and Holder have each executed and delivered this
Agreement as of the Effective Date, first above written.


MAKER:
 
theglobe.com, inc.
 
By:
/s/ Edward A. Cespedes
Its:   Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
HOLDER:
 
Dancing Bear Investments, Inc.
 
By:
/s/ Robin S. Lebowitz
Its:    Treasurer


 
2

--------------------------------------------------------------------------------

 